Citation Nr: 0217385	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-03 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to January 20, 
2000 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to January 20, 
2000 for the grant of a 100 percent evaluation for a 
psychiatric disorder, previously characterized as panic 
disorder and presently characterized as PTSD with panic 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from May 1968 
to May 1971, with eight months and seven days of prior 
active duty service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision, in which 
the RO granted service connection for PTSD, combined this 
grant with a prior grant of service connection for panic 
disorder, and assigned a 50 percent evaluation, effective 
from January 20, 2000.  

The veteran also perfected an appeal as to the issue of 
entitlement to an increased evaluation for PTSD with panic 
disorder.  However, in a November 2001 rating decision, the 
RO granted a 100 percent evaluation, effective from January 
20, 2000.  As such, this issue is no longer viable on 
appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's initial claim for service connection for a 
psychiatric disorder, encompassing both PTSD and panic 
disorder, was received by the RO on August 13, 1997.

3.  While the veteran's claim for service connection for 
PTSD was denied by the RO in rating decisions issued in 
March and November of 1998, the veteran submitted a Notice 
of Disagreement as to those decisions and was never issued a 
Statement of the Case.

4.  It is not factually ascertainable from the record that 
the veteran's psychiatric disorder, including PTSD and panic 
disorder, was more than moderate in degree prior to January 
20, 2000; symptoms noted before that date included weekly 
panic attacks, sleep loss, and mild memory loss.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 13, 1997 
for the grant of service connection for PTSD (as part of a 
larger grant of service connection for a psychiatric 
disorder, also including panic disorder) have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.400 (2002).

2.  The criteria for an effective date prior to January 20, 
2000 for the grant of a 100 percent evaluation for PTSD with 
panic disorder have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, 
the RO has obtained records corresponding to medical 
treatment reported by the veteran and has afforded him a VA 
examination addressing his disorder.  There is no indication 
of additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claims has also been met, as 
the RO informed him of the need for such evidence in an 
August 2001 Supplemental Statement of the Case.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).   This 
issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and 
which portion the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are 
set forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002).  
Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400 (2002).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a) (2002).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2001).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.1(p), 3.155(a) (2002); see Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  An informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155(a) (2002).


II.  Entitlement to an effective date prior to January 20, 
2000 for the grant
of service connection for PTSD

In cases involving direct service connection, the effective 
date will be the date following separation from active 
service or the date entitlement arose in cases where the 
claim is received within one year after separation from 
service.  Otherwise, the effective date will be the date of 
receipt or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(ii) (2002).  In cases involving new 
and material evidence, where evidence other than service 
department records is received within the relevant appeal 
period or prior to the issuance of the appellate decision, 
the effective date will be as though the former decision had 
not been rendered.  See 38 C.F.R. §§ 3.156(b), 
3.400(q)(1)(i) (2002).  In cases where the evidence is 
received after the final disallowance, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2002). 

In this case, the veteran's initial claim was received on 
August 13, 1997.  In rating decisions issued in March and 
November of 1998, the RO denied entitlement to service 
connection for PTSD, although, in the latter decision, the 
RO granted service connection for panic disorder and 
assigned a 30 percent evaluation as of August 13, 1997.

In March 1999, the RO received a statement from the veteran 
in which he indicated disagreement with the March 1998 
rating decision.  In May 1999, the veteran was again issued 
a copy of the November 1998 rating decision and was 
requested to indicate whether this decision satisfied his 
appeal.  In June 1999, the RO received a statement from the 
veteran in which he specified that the appeal was satisfied 
as to eight of the nine issues from the November 1998 rating 
decision.  Notably, however, the veteran did not specify 
that the appeal as to entitlement to service connection for 
PTSD had been withdrawn.  No further action was taken as to 
this matter, and the veteran did not again contact the RO as 
to this matter until January 2000.

In this case, the veteran initiated an appeal of the March 
1998 denial of entitlement to service connection for PTSD 
and did not withdraw this issue from appeal, but he never 
received a Statement of the Case as to this issue.  As such, 
the Board finds that the March and November 1998 decisions 
are not final as to the issue of entitlement to service 
connection for PTSD, and the veteran's claim for this 
benefit has essentially been open since August 13, 1997.  
Accordingly, this date should be the effective date for the 
grant of entitlement to service connection for PTSD, with 
the functional effect of this decision being that the 
veteran's psychiatric disorder should be characterized as 
PTSD with panic disorder for the entire period beginning on 
August 13, 1997.  To that extent, the appeal is granted.

III.  Entitlement to an effective date prior to January 20, 
2000 for the grant of a 100 percent evaluation for PTSD with 
panic disorder

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2) (2002).  The 
date of outpatient or hospital examination will be accepted 
as the date of receipt of a claim for increased benefits 
when such reports relate to an examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b) (2002).

As indicated above, the Board observes that the date of the 
veteran's claim was August 13, 1997, as the March and 
November 1998 rating decisions denying entitlement to 
service connection for panic disorder were not final.  As 
such, the remaining question before the Board is when the 
increase in disability, to 100 percent, became factually 
ascertainable.

In determining when the veteran's increase in disability 
became factually ascertainable, the Board has considered the 
relevant diagnostic criteria for evaluating psychiatric 
disorders.

Under the revised criteria of Diagnostic Code 9411, PTSD 
which is productive of occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as a depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as 
forgetting names, directions, and recent events), warrants a 
30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In this case, there is relatively little evidence of 
treatment for psychiatric symptomatology prior to January 
20, 2000.  A December 1997 VA treatment record indicates 
that the veteran was treated for an anxiety disorder, not 
otherwise specified, and had a Xanax addiction; however, no 
commentary was made as to the actual degree of this 
disability.  

A July 1998 VA PTSD examination report indicates such 
symptoms as chronic anxiety and worry, some problems with 
short-term memory, weekly panic attacks, problems with 
sleep, and anxiousness in crowds.  The veteran denied 
current nightmares of Vietnam and intrusive recollections.  
The examiner commented that the veteran's panic disorder 
impaired his social and occupational functioning to a 
moderate degree and assigned a Global Assessment of 
Functioning (GAF) score of 60.

The Board also notes that the veteran was hospitalized at a 
VA psychiatric facility beginning on January 20, 2000, the 
date from which the current 100 percent evaluation is 
effective.  This hospitalization report contains a 
discussion of such current symptoms as auditory 
hallucinations, continual depression, intrusive thoughts, 
and hypervigilance.  The examiner diagnosed PTSD, severe 
major depression with psychotic features, and panic disorder 
and assigned a current GAF score of 45.  However, the 
examiner also noted that the GAF score for the past year had 
been 60.  

In reviewing the facts of this case, the Board finds that a 
pronounced increase in the veteran's psychiatric 
symptomatology was factually ascertainable as of January 20, 
2000, but not before.  The symptoms noted in the record 
prior to this date, including moderate social and industrial 
impairment, weekly panic attacks, sleep loss, and mild 
memory loss are all consistent with a 30 percent evaluation.  
Significantly, while the veteran was found to have severe 
symptomatology during his January 2000 hospitalization, the 
examiner also noted that, in the past year, a GAF score of 
60 was warranted.  This score, under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), is consistent 
with moderate symptomatology.  

Overall, while the Board finds that the veteran's initial 
claim for service connection for PTSD with panic disorder 
was received by the RO on August 13, 1997, it is not 
factually ascertainable from the record that this disability 
was more than 30 percent disabling prior to January 20, 
2000.  Accordingly, the preponderance of the evidence is 
against the veteran's claim for an effective date prior to 
January 20, 2000 for the grant of a 100 percent evaluation, 
and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002). 



ORDER

The claim of entitlement to an effective date of August 13, 
1997 for the grant of service connection for PTSD (as part 
of a psychiatric disorder also including panic disorder) is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to an effective date prior to 
January 20, 2000 for the grant of a 100 percent evaluation 
for PTSD with panic disorder is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

